[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 06-11135                 OCTOBER 17, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                    D. C. Docket No. 05-20719-CR-DMM

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                   versus

ARTURO ORGANES-GANDAVILLA,
a.k.a. Arturo Organes Gandavilla,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 17, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Arturo Organes-Gandavilla appeals his combined sentence of 228 months of
imprisonment for conspiracy to possess with intent to distribute five or more

kilograms of cocaine while on board a vessel, 46 U.S.C. App. § 1903(a),

possession with intent to distribute five or more kilograms of cocaine while on

board a vessel, 46 U.S.C. App. § 1903(j), and possession of a firearm during and in

relation to a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A). Organes-Gandavilla

argues that his sentence is unreasonable because of an unwarranted sentencing

disparity between his sentence and the sentences of his co-conspirators. We

affirm.

      “We review the sentence imposed by the district court for reasonableness.”

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). “[W]hen the district

court imposes a sentence within the advisory Guidelines range, we ordinarily will

expect that choice to be a reasonable one.” Id.

      Section 3553 of the sentencing guidelines includes as a sentencing factor

“the need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).

The district court considered this factor and found that the greater sentence

imposed on Organes-Gandavilla was not unwarranted because Organes-Gandavilla

was responsible for a firearm. The sentence imposed was not unreasonable.




                                          2
The sentence is

AFFIRMED.




                  3